Citation Nr: 1110245	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-04 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, panic attacks, posttraumatic stress disorder, and dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1969 to November 1972.  He received a general discharge under honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied entitlement to the benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing from St. Petersburg, Florida in September 2010 to present personal testimony on the issues on appeal.  He submitted additional evidence at that time, with a waiver of RO consideration of that evidence.  The hearing transcript has been associated with the claims file.

The issue of entitlement to service connection for diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) to date.  See, e.g., VA Form 9, January 2009; see also Board hearing transcript.  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The Board also notes that the Veteran raises the issue of entitlement to compensation for his claimed back disorder under the provisions of 38 U.S.C.A. § 1151.  See, e.g., Notice of disagreement, August 2007.  While this theory of entitlement has not been adjudicated by the AOJ, the Board finds herein that service connection for degenerative disc disease of the lumbar spine is warranted on other grounds.  As such, referral for consideration under § 1151 is unnecessary as it would result in no greater benefit to the Veteran than that rendered here.  


FINDINGS OF FACT

1.  The Veteran's lay history of acute back pain during service is found to be generally consistent with the nature and circumstances of his documented occupation as an Air Force loadmaster.  

2.  The evidence being at least in equipoise, this Veteran's currently diagnosed degenerative disc disease of the lumbar spine is found to be at least as likely as not attributable to his military service.  

3.  The Veteran did not engage in combat with the enemy during his military service.

4.  The Veteran's lay statements regarding psychologically stressful situations and associated symptoms experienced during service are found to lack credibility as they are internally inconsistent and not factually supported by other evidence of record.  

5.  The Veteran's currently diagnosed psychiatric disorder is not shown to be medically attributable to his active military service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, degenerative disc disease of the lumbar spine was incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  An acquired psychiatric disorder, to include depression, anxiety, posttraumatic stress disorder, and dysthymic disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  

With regard to the claim of service connection for a lumbar spine disorder, as will be discussed in full below, the Board finds that service connection is warranted; therefore, a full discussion of whether VA met these duties is not needed as no prejudice can flow to the Veteran from any notice or assistance error based upon the full grant of the benefit sought. 

With regard to the remaining claim of service connection for a psychiatric disorder, in correspondence dated in October 2006, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claim of service connection for a depressive disorder claimed as a psychiatric condition, to include a description of information and evidence that VA would seek to provide, and that which the Veteran was expected to provide in support of his claim.  This letter also notified the Veteran of the process by which initial disability ratings and effective dates are established, and fully complies with the applicable regulations and case law regarding claims of service connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated and a medical opinion has been sought in conjunction with his claim.  The duty to assist has been fulfilled. 

Service Connection

The Veteran seeks service connection for a lumbar spine disorder and an acquired psychiatric disorder, each of which he contends is attributable to his military service.  In order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2010); Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding that the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed).  

Lumbar spine 

This Veteran's VA treatment records confirm that he undergoes treatment for chronic back pain.  See, e.g., VA treatment, September 2008.  X-ray evidence reflects a normal lumbosacral spine.  VA examination, March 2007.  Nonetheless, in March 2007 a VA general medical examiner diagnosed degenerative disc disease of the lumbar spine based upon the Veteran's prior medical history and a personal examination of the Veteran.  Right lumbar radiculopathy secondary to foraminal stenosis was also diagnosed.  Id.  As such, the Veteran is shown to have a current lumbar spine disability and the first element required for service connection is met.  

During this Veteran's military service, there is no documentation in the service treatment records that he complained of or sought treatment for low back problems.  Instead, upon flight examination in November 1970 the Veteran's spine was evaluated as clinically normal.  The Veteran also expressly denied any history of recurrent back pain in a Report of Medical History taken in conjunction with his separation examination in October 1972.  Service treatment records.  

However, the Veteran provides lay history of experiencing the sudden onset of low back pain after loading an aircraft in 1970.  VA examination, March 2007; see also Board hearing transcript, September 2010.  Evidence in the form of lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge, such as the experience of pain described here.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2) (2010).  The Board also finds this Veteran's statement regarding in-service back pain to be credible in this instance.  His service personnel records confirm that he served as an aircraft loadmaster from April 1970 until his discharge in November 1972.  The Veteran described his duties as a loadmaster as requiring the supervision and participation in loading and unloading cargo and personnel from the particular aircraft to which he was assigned.  As such, the Board finds the occurrence of acute back pain to be both reasonable and consistent with the Veteran's military responsibilities as a loadmaster, given that this job was likely to require significant physical labor at times.  38 U.S.C.A. § 1154(a).  Thus, the lay evidence of an in-service manifestation of low back injury meets the second element required for service connection.  See also VA examination, March 2007 (stating "The medical evidence supports occurrence of the injury during military service.") 

The remaining element necessary to substantiate the claim of service connection for degenerative disc disease of the lumbar spine is that of a medical nexus, or causal relationship between the Veteran's current diagnosis and his low back injury during service.  Here, the March 2007 examiner opined that the medical evidence supports a nexus between the injury and the Veteran's current disability.  Although there is no medical reasoning provided for this positive nexus opinion, nor explanation for the lengthy period of absence of complaint with respect to the condition now raised, this is the only medical opinion of record pertinent to the legal question at hand.  The VA medical examiner was also aware of the Veteran's prior medical history and documented the initial occurrence of back pain in the 1970s with a sudden reoccurrence of pain in or around 2003.  VA examination report, March 2007.  Thus, the examiner must be presumed to have found the intervening duration not inconsistent with the positive opinion reached.  Absent credible evidence to the contrary, the Board does not espouse specialized medical expertise and is not in a position to question the results of this medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Considering the foregoing, the Board must resolve all reasonable doubt in favor of the Veteran; service connection for degenerative disc disease of the lumbar spine is warranted.  38 C.F.R. §§ 3.102, 3.303.   

Acquired psychiatric disorder

The Veteran initially sought service connection for an unspecified psychiatric disorder.  VA Form 21-526, Veteran's Application for Compensation and/or Pension, September 2006.  The Court of Appeals for Veterans Claims (CAVC) has found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that may be named on a claims form, but instead makes a general claim for compensation for the general affliction posed by the Veteran's psychiatric symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the Board must broadly consider this claim to encompass all acquired psychiatric disorders diagnosed during the claims period.  

Records reflect that recent psychiatric diagnoses have variously included "depression/anxiety/panic attacks,"  depressive disorder not otherwise specified (nos), major depression, and dysthymic order.  See VA examination, March 2007 (including detailed summary of diagnostic history).  Symptoms of posttraumatic stress disorder (PTSD) have also been identified, although no clinical diagnosis of PTSD is documented within the claims file.  See, e.g., VA treatment, September 2006.  Based on the foregoing, these psychiatric diagnoses are considered collectively herein, as the issue is identified on the cover page of this decision.  

Notably, however, the Veteran's psychiatric treatment records also indicate that he is diagnosed with one or more personality disorders.  See, e.g., VA examination, March 2007 (recording history of passive-aggressive personality); VA treatment record, September 2006 (diagnosing personality disorder not otherwise specific).  Personality disorders are expressly excluded from consideration for service connection as these are not diseases or injuries within the meaning of applicable legislation pertaining to VA disability compensation.  38 C.F.R. § 3.303(c) (2010).  Thus, the Board will not discuss the Veteran's diagnosed personality disorders further, as they cannot be the diagnosis upon which any grant of service connection is based.  

In light of the diagnosed acquired psychiatric disabilities discussed above, the Veteran's VA and private treatment records establish the presence of a currently diagnosed psychiatric disability.  Thus, the first element required for service connection is established.  

The Board next turns to a discussion of the second element for service connection requiring the in-service incurrence of disease or injury.  In this regard, it is important to note that where a veteran has engaged in combat with the enemy during his service, his lay testimony regarding injuries sustained in service will be sufficient to establish an in-service incurrence so long as it is consistent with the circumstances, conditions, or hardships of that service.  38 U.S.C.A. § 1154(b) (West 2002).  In this case, the Veteran has no military awards, decorations, or other personnel documentation confirming any combat service, and although the Veteran asserts that his occupation as a loadmaster for the Air Force required missions into Vietnam in or around 1970-71, this assertion is not currently supported by the evidence of record.  

He is not in receipt of the Vietnam Service Medal or the Vietnam Campaign Medal indicative of service in Vietnam, or the airspace thereover.  Instead, service personnel records reflect his only military decoration to be the National Defense Service Medal (NDSM), which is not dependent upon provision of any combat service.  At this time, the evidence of record simply does not affirmatively establish that the Veteran served on Medivac or supply missions into Vietnam as claimed.  Moreover, even if the Veteran were shown to be physically present in Vietnam at some point during his military service, mere presence within a combat zone does not confirm that this Veteran engaged in direct combat with the enemy at any time, nor does he so claim.  As such, the Board finds that this Veteran is not entitled to a reduced evidentiary burden regarding the occurrence of an in-service injury under § 1154(b).  Instead, the traditional non-combat evidentiary burdens apply with regard to the incurrence of disease or injury during military service.

As part of the present claim, the Veteran asserts that he voluntarily asked to be removed from flight status in 1972 because of low morale and depression which was induced in part by missions to Vietnam and Thailand.  Notice of disagreement, July 2007.  He states that a number of these flights were medical evacuation or Medivac missions bringing wounded servicemembers out of Vietnam.  Id.  He also cites stress caused by anti-war demonstrations near the military base at which he was stationed in California, and an instance of crew insurrection on board his aircraft in which he alleges that he was required to draw his weapon against his own men.  See Notice of disagreement, July 2007; VA Claims Form, September 2006.  Unfortunately, these allegations are generally unsubstantiated by the evidentiary record in this case.  For the reasons discussed below, the Board does not find the lay history provided by the Veteran to be credible, particularly with regard to the nature of his concerns regarding participation in or directly witnessing Medivac missions, crew insurrection, and distressing anti-war demonstrations.  

In determining the weight to be assigned to various pieces of evidence, credibility can be affected by inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this case, the Veteran has repeatedly failed to mention the circumstances reiterated above in psychiatric examinations.  See, e.g., VA examination, March 2007; see also Service treatment records, November 1971.  At or around the time of the events in question, the Veteran was seen for a psychiatry consultation by the Air Force in November 1971.  He was noted to have previously sought a voluntary release from flight crew duty as he claimed, but that request had been denied.  The Veteran then sought a medical reason for his release from flight duty.  He stated that he was "sick of flying" and that the long hours, fatigue, change of climate, and short crew rests were intolerable to his system.  The consulting medical practitioner diagnosed a situational reaction and noted that the Veteran generally sounded "bored with his work" and did not know what to do with himself between the loading and unloading of his plane.  The examiner then noted that by the following month, in December 1971, the situation had resolved as the Veteran was confident of getting reclassified to another field.  The examiner ultimately determined that there was no indication for further medical or psychiatric intervention.  Service treatment records, November & December 1971.  The Board finds the Veteran's contemporaneous service treatment records to be more credible with regard to in-service psychiatric complaints than the recent lay history provided in conjunction with this claim for monetary benefits.  

At the time of the November 1971 in-service psychiatric consult, the Veteran was expressly seeking to end his flight duty and yet he did not describe any symptoms more severe than boredom and fatigue from long hours of flying.  He did not mention any difficulties with Medivac flights, crew insurrection, or antiwar demonstrations, and the resulting diagnosis was situational reaction which resolved within one month without any indication for further intervention.  As such, the in-service complaint was found to be merely acute and transitory in nature.  It also appears logical that if the Veteran sought to be medically released from duty as a result of psychiatric difficulties at the time, it would have been in his favor to fully disclose his most severe symptoms, and the true reasons therefore.  He did not describe circumstance in any way similar to those now described.  Service treatment records.  As of December  30, 1971, the Veteran was suspended from flight duty due to his "failure to perform flying duties satisfactorily."  Service personnel records,  Aeronautical Order AO-3, January 1972.  

The Veteran asserts that a military psychiatrist made a written recommendation that he be released from service due to mental attitude issues, and that as a result he was discharged under honorable conditions in November 1972.  However, there is no such medical recommendation in the Veteran's service personnel or treatment records, and the records instead reflects that as of May 1972, the Veteran was permanently suspended from flight status due to "drug abuse: marijuana, LSD, amphetamines, barbiturates, mescaline, psilocybin, cocaine."  AF Form 422, Physical Profile Serial Report, May 1972.  The Veteran adamantly denies that he was removed from flight status due to drug use, and states that he has never tested positive or been accused of illegal drug use in his military or civilian life.  Notice of disagreement, August 2007.  However, in other situations, the Veteran has admitted "of and on" use of cannabis during his military service.  VA treatment record, September 2006.  Illegal drug use itself is not derogatory evidence in this instance; it is discussed only as an additional instance of contradiction in the history provided by the Veteran as opposed to the documented record.  

More importantly, in October 1972, at the time of the Veteran's separation examination, he explicitly denied sleeping trouble, depression, excessive worry, or nervous trouble of any sort.  Report of Medical History, October 1972.  He received a general discharge under honorable conditions in November 1972.  Service personnel records.  

Ultimately, the Veteran's lay history of the onset of in-service psychiatric symptoms continuing to the present day is simply not consistent with the contemporaneous evidence of record.  The Veteran also did not describe the Medivac flights, crew insurrection, or anti-war demonstrations at the time of his March 2007 VA examination, and the examiner noted unusual discrepancies with regard to the history, symptomatic picture, and diagnostic impressions for this Veteran.  In all, there is no medical evidence of the in-service incurrence or aggravation of any chronic acquired psychiatric disability and the Board finds that the Veteran's lay evidence is not credible in this regard.  Thus, the second element required for a grant of service connection is not met.  

A medical nexus opinion was also sought in conjunction with the March 2007 mental disorders examination.  Although the examiner diagnosed dysthymic disorder and described "acute depressive symptoms,"  the examiner ultimately opined that "There is no evidence that the [V]eteran's depressive condition is in some causal way connected to his experiences during military service."  VA examination, March 2007.  As such, there is also a medical nexus opinion against the Veteran's claim.  The VA examiner found that the presently diagnosed psychiatric disorder is not medically related to the Veteran's military service.  Service connection is not warranted.  

The Board has considered the applicability of the benefit of the doubt doctrine in this case.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.  


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.  

Service connection for an acquired psychiatric disorder, to include depression, anxiety, posttraumatic stress disorder, and dysthymic disorder, is denied. 



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


